Citation Nr: 1758861	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-29 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a breathing disorder, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder (MDD), to include as secondary to a service-connected disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel
INTRODUCTION

The Veteran had active service from March 1983 to June 1992, to include service in Southwest Asia.  

These matters come to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before a Veterans Law Judge (VLJ) in July 2014, and a transcript of the hearing has been associated with the Virtual VA electronic claims file.  Because the VLJ who conducted the July 2014 hearing is no longer employed by the Board, the Veteran was notified in March 2017 of the opportunity for an additional hearing before the Board; however, that same month, the Veteran declined an additional Board hearing.  

These matters were previously remanded by the Board in October 2014 for additional development, to include seeking the Veteran's complete service treatment records (including a 1992 separation examination wherein the Veteran asserts he reported breathing problems) and affording the Veteran a VA psychiatric examination.  Thereafter, additional personnel and service treatment records were obtained in January and December 2015; however, such records did not contain a 1992 separation examination.  In December 2014 and March 2016, VA notified the Veteran that the his 1992 separation examination was unavailable, that he could provide it if it was in his possession, and that VA would proceed to decide his appeal based on the evidence of record if he failed to respond.  Notably, the Veteran did not respond to the December 2014 or March 2016 letters; additionally, he was afforded a VA psychiatric examination in March 2016 and a related addendum opinion was obtained in August 2016.  As such, the Board concludes that the development requested within the October 2014 Board remand has been completed to the extent possible; therefore, the matters on appeal are properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was previously represented in these matters by a private attorney.  Following receipt of a September 2016 request from the attorney to withdraw, the Board requested that the attorney show good cause for the withdrawal pursuant to 38 C.F.R. § 20.608 (2017) and that the Veteran have an opportunity to respond to the motion.  Thereafter, the Veteran indicated that he wished to revoke the private attorney's representation, effective September 2016.  As such, the Board accepts the mutual request to withdrawal the attorney's previous representation and finds that the Veteran wishes to proceed pro se in his appeal.  

Finally, the issue of entitlement to a special home adaptation grant has been raised by the record within a November 2017 application; however, the issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  


FINDINGS OF FACT

1.  A chronic breathing disorder did not have onset during active service and is not otherwise related to active service; the Veteran's allergic rhinitis was noted upon entrance to active service and there is no probative evidence that this condition was aggravated by active service.  

2.  Sleep apnea did not have onset during active service and is not otherwise related to active service.  

3.  An acquired psychiatric disorder, to include MDD, did not have onset during active service and is not otherwise related to active service or a service-connected disability.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a breathing disorder have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).  

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The criteria for service connection for an acquired psychiatric disorder, including major depressive disorder (MDD), to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2017).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317(a)(1) (2017).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C. §§ 1111, 1137 (2012).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2017); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  Under 38 U.S.C.A. § 1153, the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  



II.A.  Service Connection - Breathing Disorder  

The Veteran claims entitlement to service connection for a breathing disorder, to include as due to undiagnosed illness.  

Service treatment records document that upon enlistment examination in April 1982, the Veteran reported a history of hay fever (allergic rhinitis), with no history of asthma, and the examiner noted the Veteran's current mild hay fever.  Throughout active service, the Veteran was seen for periodic complaints of allergies and allergic rhinitis and received treatment with oral antihistamines or decongestants.  An October 1986 occupational medicine periodic examination documents a mildly restricted pulmonary function test (PFT) which was otherwise asymptomatic and resulted in no other treatment.  The Veteran again complained of allergic rhinitis in January 1988 during a periodic flying physical examination but he denied related chest complaints; upon examination, his lungs were clear, and PFTs showed a borderline restrictive pattern without further treatment.  Following active service in Southwest Asia, the Veteran again complained of allergies and exertional dyspnea in March and April 1991; the examiner diagnosed rhinitis and exertional bronchospasm and prescribed an oral antihistamine and an albuterol inhaler.  

Following active service, the Veteran continued to report allergic rhinitis, wheezing, and possible asthma, and received treatment by inhalers.  PFTs in March and May 2000 showed borderline decreased forced vital capacity (FVC) and mildly decreased total lung capacity, which was suggestive of mild restrictive lung disease.  

Notably, upon VA respiratory examination in April 2011, PFTs were fully normal, and the Veteran's reported symptoms included occasional mild chest wheezing at work and at night when he did not use his CPAP machine, without chronic cough or sputum, chest pains, or exertional dyspnea.  Following a physical examination, the VA examiner diagnosed recurrent rhinitis and congestion, without evidence of restrictive or obstructive lung disease.  The examiner ultimately opined that it was less likely than not that the Veteran's subjective breathing problems were related to environmental exposures during the Gulf War; the examiner noted that there were no documented in-service episodes of bronchospasm, despite the Veteran's complaints of congestion and dyspnea, which were more likely from his upper airway allergies.  Additionally, PFTs never documented lung obstruction or bronchodilator responsiveness; to the extent that prior borderline PFTs raise the alternative possibility of restrictive lung disease, which otherwise could be associated with Gulf War exposure, the examiner concluded that such possibility was negated by the Veteran's current PFTs, which were completely normal.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a breathing disorder.  

First, the Board finds that presumptive service connection is not warranted.  Although the Veteran qualifies as a Persian Gulf veteran, and he has complained of a chronic breathing disability, the probative evidence of record does not document that a chronic breathing disability has manifested to a compensable degree within one year of active service or at any time prior to December 31, 2016.  See 38 U.S.C. §§ 1112, 1117; 38 C.F.R. §§ 3.307, 3.309, 3.317.  Under the relevant rating criteria for diseases of the trachea and bronchi, as well as the General Rating Formula for Restrictive Lung Disease, a compensable respiratory disability rating requires Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent predicted.  38 C.F.R. § 4.97, DCs 6600-04, 6840-45 (2017).  Notably, the probative evidence of record, including as discussed above, does not document evidence of restrictive or obstructive lung disease.  

Although the Veteran's lay reports, including his July 2014 hearing testimony, are competent insofar as they report observable symptoms such as breathing problems, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); to the extent that the Veteran asserts that such subjective complaints warrant service connection as due to undiagnosed illness, such statements are less probative than the objective evidence discussed above which fails to document a chronic breathing disability that has manifested to a compensable degree within one year of active service or at any time prior to December 31, 2016.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Additionally, to the extent that the Veteran's claim of entitlement to service connection for a breathing disorder could also be construed as a claim of entitlement to service connection for allergic rhinitis, given the service treatment records discussed above, the Board finds that the Veteran's allergic rhinitis was noted upon entrance to active service in April 1982.  Significantly, however, while service treatment records document the Veteran's ongoing complaints of allergies and allergic rhinitis, there is no probative evidence of record that the Veteran's preexisting allergic rhinitis was aggravated by his active service.  Additionally, a June 2011 VA opinion concluded that it was less likely than not that the Veteran's allergic rhinitis was aggravated beyond its normal progression by his active service.  Moreover, the Veteran has presented no probative independent medical evidence to support a finding that his preexisting allergic rhinitis increased in severity during active service.  See Paulson, 7 Vet. App. at 470-71.  

Given the above, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a breathing disorder.  As such, there is no reasonable doubt to be resolved, and his claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Service Connection - Sleep Apnea  

The Veteran also claims entitlement to service connection for sleep apnea.  

Service treatment records document a normal relevant clinical evaluation upon service enlistment in April 1982.  In February 1990, the Veteran complained of vague weakness, malaise, and fatigue for one month in duration, although he stated that he continued to play basketball.  A physical examination revealed nasal congestion with clear lungs, and the Veteran was treated with a decongestant.  Thereafter, service treatment records do not document any complaints of sleep disturbance or daytime somnolence.  

Post-service VA treatment records from January and February 2010 document the Veteran's complaints of snoring, nocturnal awakening, and longstanding fatigue.  A May 2010 sleep study confirmed a diagnosis of mild sleep apnea, after which the Veteran was prescribed a CPAP machine in June 2010.  

Upon VA respiratory examination in April 2011, the Veteran reported using his CPAP machine three to four nights per week, with some improvement in his reported sleep problems and daytime fatigue, but overall poor sleep quality and awakening due to fatigue, nasal congestion, or neck and shoulder pain.  Following a physical examination and review of the claims file, a VA examiner opined that the Veteran's obstructive sleep apnea, with onset in the last few years, was unrelated to in-service complaints of sleepiness.  The examiner noted that the Veteran's sole in-service complaint occurred at a time when he weighed twenty to twenty-five pounds less than his current weight; which weighs against a finding of in-service onset of sleep apnea.  Additionally, the examiner stated that diagnosed sleep apnea was unrelated to Gulf War environmental exposures.  

The lay statements of record, including the Veteran's July 2014 hearing testimony, regarding observable symptoms of sleep apnea are probative evidence, see Layno, 6 Vet. App. at 469; however, to the extent that such statements assert a nexus between the Veteran's sleep apnea and his active service, including Gulf War exposure, they are afforded little probative value, as the Veteran is not shown to possess the requisite medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Moreover, the earliest indication of sleep apnea within the record from January 2010 is over 15 years after the Veteran's discharge from active service; such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 330 (Fed. Cir. 2000).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

II.C.  Service Connection - Acquired Psychiatric Disorder/MDD  

The Veteran also claims entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder (MDD), to include as secondary to a service-connected disability.  He has also asserted, including at the July 2014 Board hearing, that his claimed acquired psychiatric condition is a result of a 1984 in-service head injury.  

Service treatment records do not document any complaints, treatment, or diagnosis of depression or another acquired psychiatric disorder during active service.  

Post-service VA treatment records include a May 1995 VA examination which found no evidence for primary psychiatric disease.  Upon subsequent VA psychiatric examination in January 1996, the Veteran reported that his in-service conflict with his superiors led to an early discharge; following the examination, the VA examiner diagnosed passive-aggressive personality disorder, with secondary depression.  

In May 1996, the Veteran reported experiencing fatigue, but he specifically denied depression.  Subsequent private treatment records include a May 2005 letter from his primary care physician that reported the Veteran had been battling major psychiatric illness since March 2005.  Private treatment records from May 2005 also document the Veteran's report of depression due to stressors at work and in his marriage.  Similarly, VA treatment records from June 2007 document the Veteran's depression and worry about problems at work, and a July 2013 VA psychiatric consultation documents his depressive disorder and Axis IV factors including chronic pain, marital conflicts, and financial stress.  

A May 2011 buddy statement asserts that the Veteran's anxiety and marital problems were a direct result of his separation for various military assignments.  

The Veteran has asserted, including within his July 2011 notice of disagreement (NOD), that his personnel documents contain evidence of inappropriate behavior.  He has reported that during active service, he was unable to perform his duties because of depressed mood, anger, lack of motivation, and an inability to get along with his supervisor.  He has also asserted that his depression is due to a lack of energy and physical problems, which has been construed generally as a potential claim of entitlement to secondary service connection.  

Upon VA psychiatric examination in March 2016, the Veteran reported that during active service in Saudi Arabia, his base sustained multiple missile attacks, one of which killed thirty-nine soldiers while the Veteran was three blocks away.  He reported being under stress from the near-constant threat of chemical warfare and stated he was depressed during active service but failed to seek related treatment until 2005 because he did not recognize the signs.  Although the VA examiner concluded that the Veteran's depression was at least as likely as not related to military service, the Board notes that this conclusion is of limited probative value because it is based solely on the Veteran's lay report of in-service depression.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the Veteran's reports conflicts with service treatment records and personnel records that fail to document in-service psychiatric complaints, as well as post-service private treatment records wherein the Veteran reported depression beginning in 2005.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

A subsequent August 2016 addendum opinion concluded conversely that the Veteran's MDD was less likely than not related to the multiple missile attacks reported by the Veteran, as such events are more acute and traumatic in nature and would be more consistent with symptoms characteristic of a trauma or other stressor-related disorder.  Furthermore, the examiner stated that symptoms of any mental disorder related to these events would more likely than not have developed closer to the event, as opposed to manifesting 13 years later; however, the examiner noted there was no evidence that the Veteran sought related mental health treatment during active service.  Additionally, the examiner opined that the Veteran's MDD was less likely than not related to the Veteran's 1984 in-service head injury, at which time the Veteran denied a loss of consciousness and the concurrent medical assessment was unremarkable neurologically.  The examiner stated that the degree of this head injury would not typically be associated with a concurrent depressive disorder; moreover, the Veteran reported inconsistently that he was unconscious for three days following his head injury, which lowers the probative value of his lay reports.  Id.  

Additionally, the August 2016 VA examiner opined that the Veteran's MDD was less likely than not related to the Veteran's reported stress of preparing for potential chemical warfare; the examiner stated this experience would not likely cause a person to experience a depressive disorder.  Rather, such experience would be associated with an anxiety disorder or a trauma or stress-related disorder; however, the Veteran had not ever met the diagnostic criteria for either type of disorder.  The VA examiner also stated that the Veteran's depression was less likely than not related to the stress of deployment and separation from his family, as this was eliminated upon discharge from active service; moreover, the Veteran went on to obtain gainful employment, including promotion to a supervisory role.  Additionally, the examiner noted that the Veteran's first mental health treatment came in 2005, 13 years after discharge from active service, and the examiner concluded that the gap between the onset of treatment for depression as well as the lack of any documented impairment in occupational and social functioning is inconsistent with depression caused by military service.  

The Board affords great probative value to the August 2016 VA opinion, which properly considered the evidence of record, including lay statements and service records, and is supported by an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As above, the Board has considered the relevant lay evidence of record, see Layno, supra; however, to the extent that such statements assert a nexus between the Veteran's MDD and his active service, they are afforded little probative value, as the proponents of such statements do not possess the requisite medical or psychiatric expertise.  See Jandreau, supra.  Moreover, to the extent that the Veteran's lay statements are inconsistent with the additional evidence of record, they are of no probative value in the context of his claim.  See Caluza, 7 Vet. App. 498.  

To the extent that the Veteran claims that service connection for his depression is warranted as secondary to a service-connected disability, the Board acknowledges that the VA examinations and opinions of record have not addressed a secondary theory of service connection; however, the Board concludes that such an opinion is not warranted, as the probative evidence of record, including the treatment records and examinations discussed above, does not document that the Veteran's depression may be associated with a service-connected disability; therefore, his lay statements in this regard are unsupported and of little probative value.  See 38 C.F.R. § 3.310; see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder (MDD).  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a breathing disorder, to include as due to undiagnosed illness, is denied.  

Service connection for sleep apnea is denied.  


Service connection for an acquired psychiatric disorder, including MDD, to include as secondary to a service-connected disability, is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


